Citation Nr: 1716010	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO. 11-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in access of 10 percent for complete deafness of the right ear, to include on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Robert Chisholm


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the file. In August 2015, the Board denied an increased rating for the Veteran's service-connected complete deafness of the right ear and determined that referral for an extraschedular evaluation was not warranted under the provisions of 38 C.F.R. § 3.321(b) (1) (2014).

Also in the August 2015 decision, the Board remanded for issuance of a statement of the case (SOC) the issues of entitlement to higher ratings for facial weakness and biting of tongue due to acoustic neuroma excision, peripheral vestibular disorder, right and left hip osteoarthritis, right ankle osteoarthritis, limitation of flexion of the right and left hips, limitation of abduction and adduction of the right and left hips, and entitlement to service connection for a low back disorder, including degenerative joint disease and degenerative disc disease. Manlincon v. West, 12 Vet. App. 238 (1999). The Board also remanded the claim for a total disability rating based on individual unemployability (TDIU) for additional development.

A SOC was issued in September 2015.  The Veteran submitted a VA Form 9 in the same month, which stated that he appealed all issues except the evaluation of peripheral vestibular disorder issue.  He also asked for a hearing as to the remaining issues. The TDIU issue is still pending complete remand development.

Thereafter, the Veteran appealed the portion of the decision that denied a higher rating and extraschedular referral for the Veteran's service-connected complete deafness of the right ear to the United States Court of Appeals for Veterans Claims (Court). In a November 2016 Joint Motion for Partial Remand (JMPR), the parties moved the Court to vacate the August 2015 decision. The Court vacated both the issue of entitlement to a rating in excess of 10 percent for complete deafness of the right ear and the issue of entitlement to an extraschedular rating for complete deafness of the right ear in a November 2016 Order. While the Court vacated the entire hearing loss issue, the JMPR only found fault with the extraschedular analysis.

Relevant to the issues remanded in the August 2015 decision, the Board acknowledges that the issues of entitlement to higher ratings for facial weakness and biting of tongue due to acoustic neuroma excision, right and left hip osteoarthritis, right ankle osteoarthritis, limitation of flexion of the right and left hips, limitation of abduction and adduction of the right and left hips, entitlement to service connection for a low back disorder, including degenerative joint disease and degenerative disc disease, and a claim for a total disability rating based on individual unemployability (TDIU) have been perfected, but not yet certified to the Board. The Board's review of the claims file reveals that the AOJ is still taking action on these issues to include continued developed for TDIU adjudication and also a hearing is being scheduled in response to the Veteran's September 2015 VA Form 9 which requested a video hearing. As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a) (2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The parties to the appeal before the Court found no fault in the Board's schedular analysis of the Veteran's claim for an increased rating for complete deafness of the right ear, but agreed that the Board provided an inadequate statement of reasons and bases for its determination that referral for extraschedular consideration was not warranted. See 38 C.F.R. § 3.321(b) (1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008). Specifically, while the Board addressed how difficulty hearing sound is contemplated by the diagnostic code, the parties agree that the Board did not, adequately address whether difficulty localizing sounds is contemplated by the diagnostic code and, if not, whether such difficulty may be considered exceptional or unusual so as to warrant referral for extraschedular consideration. See 38 C.F.R. § 3.321(b) (1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

If the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate and the claimant's disability picture exhibit other related factors such as frequent hospitalization and marked interference with employment; then referral to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the assignment of an extraschedular rating is warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, an extraschedular rating is appropriate where a "case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment... as to render impractical the application of the regular scheduler standards." 38 C.F.R. § 3.321(b) (2016). Proper and adequate consideration of Section 3.321(b) (1) involves addressing the "collective impact of a veteran's disabilities." Johnson v. McDonald, 762 F.3d 1362, 1366 (2014).

In a December 2009 VA examination the Veteran reported , that his service-connected hearing loss condition causes such functional limitations as difficulty localizing sound, facial paralysis, an inability to exhibit facial expressions, an inability to close right eye, difficulty chewing due to numbness, and frequently biting his tongue. In an October 2013 medical statement, a VA ear, nose and throat ("ENT") surgeon reported that the Veteran suffered from complete loss of hearing, facial nerve paresis, and vertigo with severe balance problems.  In a March 2014 Board hearing the Veteran testified that his right ear deafness is of such severity that he is profoundly limited in his ability communicate with other people, has a great deal of difficulty hearing amid any amount of background noise,, and  that believes he was let go from his job due to hearing problems. Based on the forgoing, the functional effects of the Veteran's right ear deafness warrants referral for extraschedular consideration.

Additionally, this case warrants referral for extraschedular consideration because a January 2017 employability evaluation suggests that the Veteran's service-connected peripheral vestibular disorder, right facial weakness, right lagophthalmos with dry eye, bilateral hip osteoarthritis, and right ankle osteoarthritis when combined with his right ear deafness, profoundly interfere with his ability to safely secure and maintain gainful employment. As such, it appears, when considering the collective impact of the Veteran's various service connected disabilities, that the Veteran's total disability picture may not be contemplated by the rating schedule.  See 38 C.F.R. §4.16 (b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Refer the question of entitlement to an extraschedular evaluation for right ear deafness, with consideration of the collective impact of all service connected disabilities to the Under Secretary for Benefits or the Director, Compensation Service, for consideration under 38 C.F.R. 3.321(b).  

2. After completing step 1, the RO or AMO should then review the file to ensure that all foregoing requested development is completed, and, thereafter, arrange for any additional development needed.  The RO or AMO should then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review.  No action is required of the Veteran unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


